UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6184



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON, a/k/a K-Mel,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-96-34)


Submitted:   July 15, 2004                 Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patrice Behanzin Wilson seeks to appeal the district

court’s order denying his Fed. R. Crim. P. 33 motion for a new

trial.   We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

            Criminal defendants may file an appeal within ten days

after    the    entry    of   the   district   court’s   final   judgment.

Fed. R. App. P. 4(b)(1)(A).         This appeal period is “mandatory and

jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

            The district court’s order denying Wilson’s Fed. R. Crim.

P. 33 motion was entered on the docket on July 24, 2003.          Wilson’s

notice of appeal was filed on November 12, 2003.*          Because Wilson

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismiss the appeal as

untimely.      We further deny Wilson’s motion to file his notice of

appeal out of time and his motion to overturn the conviction and

for release from confinement.           We dispense with oral argument

because the facts and legal contentions are adequately presented in




     *
      For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                     - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 3 -